Title: To George Washington from Brigadier General William Maxwell, 1 July 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            English Town [N.J.] 1st July 1778 ½ after 7 oclock
          
          I have the pleasure to Inform your Excellency that the Letter which accompanys this was
            delivered a little way below this place a few minutes ago, by a Capt. Murray one of
            General Clintons Ade D. Camps, I was surprised that he
            was not stoped sooner but the Militia did not know Your Excellencys former Orders I
            suppose and I suppose they purposely eluded Coll Morgan. He delivered General Clintons
            Compliments to the Generals of our Armey and to the officers in General for their polite
            behaviour to the Prisoners that fell into our hands. I am sorry they got up so far
            without being stop’d.
          
          I leave a guard here and set off to morrow Morning between 2 and 3 oclock⟨.⟩ I am Your
            Excellencys Most obedient Humble Servant.
          
            Wm Maxwell
          
          
            N.B. A number of Applications is made to me by the distressed Inhabitants
              for leave to go in to the Enemy to endeavour to get their Horses or cattle, but thir
              horses in particular. I cannot give them leave without your Excellencys approbation. I
              hope you will favour me with an answer to morrow respecting it.
            This is all the Horse man I have which is one of the 9 months men.
          
        